Title: Thomas Jefferson to William D. Meriwether, 30 December 1816
From: Jefferson, Thomas
To: Meriwether, William D.


          
            Sir
            Monticello Dec. 30. 16.
          
          I have put into the hands of my grandson the papers and notes relative to the rents due to the three younger representatives of the late mr Henderson, and have left to him entirely the settlement of them, and whatever he does I will confirm and execute. he sets out to Richmond this morning, will return on Saturday, & then be always ready to finish the business. I am Sir
          
            Your humble servt
            Th: Jefferson
          
        